UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jodi Rouviere et al.,                                                               5/4/2021

                                Plaintiffs,
                                                              1:18-cv-04814 (LJL) (SDA)
                    -against-
                                                              ORDER
 Depuy Orthopaedics, Inc. et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

         WHEREAS, on April 12, 2021, Defendant DePuy Orthopaedics, Inc. (“DePuy”) filed under

seal a Letter Opposition and exhibits thereto (collectively, the “Letter Opposition,” ECF Nos. 290

through 290-6) in response to Plaintiffs’ Letter Motion for Discovery (ECF No. 287); and

         WHEREAS, although DePuy had previously obtained leave to file under seal different

papers filed in support of a prior motion (see ECF No. 195), DePuy did not concurrently move for

leave to file under seal the Letter Opposition, and to date still has not done so.

         NOW, THEREFORE, it is hereby ORDERED that, no later than Tuesday, May 11, 2021,

DePuy shall file (1) a public version of the Letter Opposition with any portions it seeks to file

under seal redacted, and (2) a motion for leave to file under seal those redacted portions. If no

such papers are filed by that date, the Court will unseal ECF Nos. 290 through 290-6.

SO ORDERED.

Dated:         New York, New York
               May 4, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
